DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2022 has been accepted.  The double patenting rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. The applicant makes the following argument:
Staack therefore describes a system wherein responsive to a determination "that the message should have only been sent to" a portion of recipients, "the message... is recalled." Staack does not provide any detail related to "how" a determination that a message reached an unintended recipient would be made, but for to say that in certain embodiments described above, sets of recipients to which a message is addressed may be compared to determine whether or not there a portion of recipients in one group are not present in another group. Staack does not however provide that a user may provide a request that actually identifies a recipient from among a set of recipients in order to "un-send" a message to the identified recipient.

This argument is not persuasive.  First, it is not clear how the argument is related to the actual language of the pending claim.  The applicant is not claiming that “how’ the determination that a message reached an unintended recipient is made.  The applicant is only claiming that a request that comprises a selection of a user identifier (step s4 in Staak) and then causing the second client device to remove the message from the messaging interface (paragraph 62 of Staak).  There is no need to address any “how” because the applicant is not claiming any “how”.  Second, The applicant does not disclose anything about the “how”.  Paragraph 40 shows the applicant’s “messaging system” as “modules” executed by a processor at an intermediate system.  There is no disclosure of “how” these elements do anything technical.  Paragraph 51 provides literal support for the claim language but does not provide any technical detail.  Staak teaches as much of the “how” as the applicant has disclosed, so the Examiner is not sure why the applicant would make such an argument without providing any elaboration of what technical features the applicant thinks are patentable in the applicant’s disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the second client device" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 recite the limitation "the user" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0124360 by Choi in view of U.S. Patent Application Publication Number 2004/0078439 by Staack.
As to claim 1, Choi teaches a method comprising: receiving a first request to send a message to a user from a first client device (s102 in Figure 1), the user corresponds with a user identifier (paragraph 34); causing display of a presentation of a message within a message interface at the second client device associated with the user identifier (paragraph 28, incoming mailbox), based on the request to send the message (paragraph 28); receiving, from the first client device, a second request that comprises a selection of a message to delete (paragraph 45); and causing the second client device to remove the message from the messaging interface based on the second request received from the first client device (step s114 in Figure 1 and paragraph 46); however Choi does not explicitly teach that the message is to a plurality of users and that the user identifier is selected from a display of a set of user identifiers that identify the plurality of users that received the message.
Staack teaches a method for recalling a message comprising: receiving a first request to send a message to a plurality of users from a first client device, the plurality of users comprising a user that corresponds with a user identifier (Figure 3, S1 and paragraph 32, users have identifiers B, C, and D); receiving, from the first client device, a second request that comprises a selection of the user identifier from a set of user identifier that correspond with the plurality of users (Figure 3, s4 and paragraph 33, A recalls message for D only); and causing the second client device associated with the user to remove the message from the message interface (paragraph 62, recipient device can remove message if it has already been delivered) based on the second request received from the first client device (Figure 3, deletion is based on the step of s4 occurring).
It would have been obvious to one of ordinary skill in the computer user messaging art at the time of the filing to combine the teachings of Choi regarding recalling messages with the teachings of Staack regarding recalling a message for one user that was sent to multiple users because people sending messages often send messages to more than one recipient and Staack provides a solution for preventing unintended recipients from receiving a message by mistake.
As to claim 2, see paragraph 61 of Staack.
As to claim 3, see paragraph 36 of Staack.
As to claims 4 and 5, see paragraph 35 of Staack.
As to claim 6, see paragraphs 41 and 46 of Choi and Figure 4.  Once deleted, the message will no longer be in the incoming mail box and thus a different message will occupy its place.  
As to claims 8-13 and 15-20, they are rejected for the same reasoning as claims 1-6, respectively.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0124360 by Choi in view of U.S. Patent Application Publication Number 2004/0078439 by Staack in further view of U.S. Patent Application Publication Number 2019/0163333 by Kogan.
As to claims 7 and 14, the Choi-Staack combination makes claims 1 and 8 obvious however they do not explicitly teach that the user identifier has a graphical icon.
Kogan teaches that including a graphical icon with a user identifier in an inbox was well known (see paragraph 11).
It would have been obvious to one of ordinary skill in the computer messaging art at the time of the applicant’s filing to combine the teachings of Choi and Staack regarding displaying information about a user with the teachings of Kogan regarding a graphical icon because such information allows a user identifier to be recognizable as associated with a person/user.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442